   Case 3:15-cv-01573-MEM-PT Document 64 Filed 11/13/20 Page 1 of 2




                 UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF PENNSYLVANIA

FERNANDO NUNEZ,                   :
          Plaintiff
                                  :     CIVIL ACTION NO. 3:15-1573
  v.
                                  :       (JUDGE MANNION)
TOM W. WOLF, et al.,
      Defendants                  :

                             ORDER

In accordance with the Memorandum issued this same day, it is

ORDERED that:

   1.   Defendants’ motion to dismiss the amended
        complaint (ECF No. 35) is granted in part and denied
        in part.

   2.   All claims against Governor Wolf are dismissed
        pursuant to 28 U.S.C. §1915(e)(2)(B).

   3.   Defendants’ motion to dismiss Mr. Nunez’s RLUIPA
        claims concerning the denial of an electric razor is
        granted.

   4.   Defendants’ motion to dismiss Mr. Nunez’s RLUIPA
        claims concerning the denial of conjugal visitation,
        congregational prayer during contact visits, and
        religious circumcision surgery are denied at this time.

   5.   Mr. Nunez’s motions to join additional parties and
        claims and supplemental complaint (ECF Nos. 43
        and 45) are denied.
        Case 3:15-cv-01573-MEM-PT Document 64 Filed 11/13/20 Page 2 of 2




        6.         Defendants Wetzel and Bickell shall file an Answer to
                   the remaining claims of the Amended Complaint
                   within twenty-one (21) days of the date of this Order.




                                                s/ Malachy E. Mannion
                                                MALACHY E. MANNION
                                                United States District Judge

Dated: November 13, 2020
15-1573-01 ORDER




                                              -2-
